EXHIBIT 10.3

FIRST AMENDMENT TO AMENDED

AND RESTATED EMPLOYMENT AGREEMENT

This First Amendment (this “Amendment”) is entered into as of February     ,
2017, between Entercom Communications Corp., a Pennsylvania corporation (the
“Company”), and Stephen F. Fisher (“Employee” or “you”) in order to amend as
follows that certain Amended and Restated Employment Agreement, effective as of
October 27, 2015, between the Company and Employee (the “Employment Agreement”).

1.    Term. Section 1 of the Employment Agreement is hereby amended in its
entirety to read as follows:

“Term. The term of this Agreement shall commence as of the Effective Date and
continue through January 31, 2018.”

2.    Compensation.

A new sentence is added to the end of current Section 2(b) of the Employment
Agreement to read in its entirety as follows:

“Effective for the period commencing on March 1, 2017 and ending on April 30,
2017, your semi-monthly salary will be equal to Twenty-Seven Thousand Six
Hundred and Seventy-Two Dollars and Seventeen Cents ($27,672.17).”

A new Section 2(c) is hereby added to the Employment Agreement to read as
follows:

“(c)    During the period commencing on May 1, 2017 and ending on the earlier of
January 31, 2018 or the termination of this Agreement under Section 8 hereof,
you shall provide transition services as an employee of the Company and the
Company will pay you a monthly payment of thirty-six thousand one hundred and
eleven dollars ($36,111) as consideration for such services (or such greater
amount as the parties may mutually agree). It is the intent of the parties
hereto that the level of transition services so provided shall be at least
twenty percent (20%) of the average level of services performed by you for the
Company over the thirty-six (36)-month period immediately preceding April 30,
2017 (such average level, the “Service Threshold”); provided, that if, following
May 1, 2017, upon thirty (30) days prior notice by either party for any reason,
the level of transition services you provide materially diminishes from those
provided during the period from March 1, 2017 through April 30, 2017, your
payments as consideration for such services shall be reduced to thirteen
thousand six hundred and eleven dollars ($13,611) per month or such other
monthly amount between thirteen thousand six hundred and eleven dollars
($13,611) and the monthly payment amount set forth in the immediately preceding
sentence as the parties may mutually agree (the actual payment amount, the
“Transition Payment”) immediately following such thirty (30) day notice period.
Notwithstanding anything to the contrary, the parties hereto acknowledge and
agree that if the level of transition services you provide is reduced to a level
that is less than twenty percent (20%) of the Service Threshold, you will be
deemed to have incurred a Separation from Service (as defined below) with the
Company.”



--------------------------------------------------------------------------------

3.    Annual Incentive Bonus. Section 3 of the Employment Agreement is further
hereby amended to add the following paragraph thereto, immediately following the
first paragraph of Section 3:

“Notwithstanding anything herein to the contrary, for the 2017 fiscal year, you
will not be eligible for an Annual Incentive Bonus and, in lieu thereof, you
will be entitled to a cash bonus in an amount equal to six hundred and fifty
thousand dollars ($650,000), which bonus shall be paid to you on or around
January 31, 2018.”

4.    Equity Compensation. A new Section 5(d) is hereby added to the Employment
Agreement to read as follows:

“For the Company’s 2017 fiscal year, you will not be eligible to receive an
equity grant.”

5.    Duties. A new paragraph is added to the end of current Section 7 of the
Employment Agreement to read in its entirety as follows:

“Notwithstanding the foregoing, for the period commencing not later than
April 30, 2017 and ending on January 31, 2018 you shall cease to serve as Chief
Financial Officer & Executive Vice President of the Company. Thereafter during
the term of this Agreement, you agree to provide transition services as an
employee of the Company with respect to the integration and transition of the
Company as may be assigned by the Board, the CEO or the President of the
Company. The parties agree that you may provide services from your Florida
residence during some portions of the extended term.”

6.    Termination. The second paragraph of Section 8(b) is hereby deleted in its
entirety and Section 8(c) is hereby amended in its entirety to read as follows:

“(c)    If this Agreement (i) expires on January 31, 2018 without being renewed
or extended; or (ii) you incur a Separation from Service (as defined in
Section 13 below) with the Company prior to January 31, 2018 for any reason
other than as a result of the termination of this Agreement by the Company for
Cause, including, by reason of your death (such date of expiration or Separation
from Service, as applicable, the “Separation Date”), then subject to Section 13
hereof, the Company shall be obligated to pay to you (or your legal
representatives or estate, as applicable) on the sixtieth (60th) day after the
Separation Date (x) a one-time bonus equal to your then-current Annual Incentive
Bonus target as specified in Section 3 hereof (determined based on your salary
as of April 30, 2017) and, (y) beginning with the first payroll period following
the sixtieth (60th) day following the Separation Date, payment of your salary
(determined based on your salary as of April 30, 2017) and auto allowance in
accordance with the Company’s regular payroll practices for a period of one
(1) year from the Separation Date; provided, however that the initial payment
shall include salary and auto allowance amounts for all payroll periods from the
Separation Date through the date of such initial payment. Any options held by
you that are vested as of the Separation Date may be exercised at any

 

2



--------------------------------------------------------------------------------

time within the later of January 31, 2020 or ninety (90) days from the date of
vesting, but in no event later than the expiration of their original ten
(10) year term. Such continued payments are expressly conditioned on the
following (other than in the event of your death): (I) your signing a release in
form satisfactory to the Company (substantially in the form attached hereto as
Exhibit A) releasing the Company and all of its officers, directors, employees
and agents from any and all claims or liabilities arising out of your employment
as well as the termination of employment and such release becoming effective
prior to the sixtieth (60th) day following the Separation Date; and (II) your
full compliance with the restrictive covenants contained in Section 9 hereof.
For the avoidance of doubt, if you incur a qualifying Separation from Service
but remain employed by the Company by reason of the level of transition services
you provide being reduced to a level that is less than twenty percent (20%) of
the Service Threshold, you shall become entitled to (x) the separation payments
and benefits described in this Section 8(c), subject to the terms and conditions
hereof, and (y) continued payment by the Company of the Transition Payment in
consideration for such transition services so provided until January 31, 2018
(or such earlier date on which your employment with the Company is terminated).”

7.    Restrictive Covenants. Section 9(a) of the Employment Agreement is hereby
amended to read in its entirety as follows:

“(a)    Non-Competition. It is understood and agreed that so long as you are
employed by the Company or being paid your salary after termination of
employment as provided in this Agreement and for a period of one (1) year
thereafter you will not directly or indirectly, provide any service either as an
employee, employer, consultant, contractor, agent, principal, partner,
substantial stockholder, corporate officer or director of or for a company or
enterprise which competes in any material manner with the then-present or
planned business activities of the Company; provided that nothing herein shall
prohibit you from serving as a non-employee member of the board of directors of
any radio company that is not a top three radio company (determined based on
annual revenue and excluding the Company). The foregoing notwithstanding, if the
Company either (i) elects to terminate your employment for reasons other than
Cause or (ii) offers you a salary and bonus package which is lower than your
then-current package in connection with an election by the Company to
renegotiate the terms of this Agreement and your employment terminates due to a
failure to reach agreement on a lower salary and bonus package, then in either
such event the length of the foregoing covenant against competition shall be
reduced to the period following the termination of your employment which is the
sum of: (i) any period of notice provided for in this Agreement for which you
are given payment in lieu thereof; (ii) the time of any salary continuation as
provided in this Agreement plus the time equivalent, at your then-current salary
rate, of any additional payments made to you in connection with such
termination; and (iii) three (3) months. For purpose of the foregoing “planned
business activities” shall mean a business initiative materially discussed by
the Board or which is currently under material consideration by the Board or
which has been approved by the Board.”

8.    Release. The form of Separation and Release Agreement attached hereto as
Exhibit A is incorporated herein by reference.

 

3



--------------------------------------------------------------------------------

9.    No Other Changes to the Employment Agreement. Except as expressly amended
by this Amendment, all of the terms of the Employment Agreement shall remain in
full force and effect.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first set forth above.

 

/STEPHEN F. FISHER/

Stephen F. Fisher Date: 2/24, 2017 Entercom Communications Corp.

/DAVID J. FIELD/

David J. Field President and Chief Executive Officer Date: 2/24, 2017

 

[Signature page to Amendment to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Separation Agreement and Release

 

A-1